******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     STATE OF CONNECTICUT v. RICKY ELLIS
                 (AC 39309)
                 Lavine, Prescott and Bishop, Js.
       Argued February 16—officially released June 20, 2017

   (Appeal from Superior Court, judicial district of
              Hartford, C. Taylor, J.)
  Deborah G. Stevenson, assigned counsel, for the
appellant (defendant).
   Bruce R. Lockwood, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Anthony Bochicchio, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Ricky Ellis, appeals
from the judgment of the trial court, claiming that the
court improperly dismissed his motion to correct an
illegal sentence.1 We affirm the judgment of the trial
court.
  On June 17, 2007, the defendant and an accomplice
participated in a drive-by shooting that resulted in the
death of Mark Morgan. The defendant was sixteen years
old at the time he was arrested and charged with murder
and conspiracy to commit murder. The defendant was
on probation for a conviction of larceny in the third
degree at the time he committed the underlying crimes.2
On December 18, 2008, when he was eighteen years
old, the defendant, with the assistance of counsel,
entered into a plea agreement with the state. The defen-
dant agreed to plead guilty under the Alford doctrine3
to the crime of accessory to manslaughter in the first
degree with a firearm in violation of General Statutes
§§ 53a-55a and 53a-8 in exchange for a sentence of eigh-
teen years incarceration. On March 11, 2009, the court
sentenced the defendant in accordance with the plea
agreement.
   On June 15, 2015, the defendant filed an amended
motion to correct an illegal sentence, wherein he
claimed that the sentencing court did not take into
consideration his age at the time he committed the
offense and therefore violated his eighth amendment
right against cruel and unusual punishment. He also
claimed that, pursuant to No. 15-84, § 2, of the 2015
Public Acts (P.A. 15-84),4 the court retroactively must
review the sentence to determine his parole eligibility.
The defendant argued that P.A. 15-84, Miller v. Ala-
bama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407
(2012),5 and Graham v. Florida, 560 U.S. 48, 130 S. Ct.
2011, 176 L. Ed. 2d 825 (2010),6 permit him to have a
new sentencing hearing. The trial court concluded that
the sentencing court was not required to consider the
Miller factors when sentencing the defendant because
the sentence he received was not the equivalent of
life in prison without the possibility of parole, and the
sentencing court had no authority to resentence the
defendant’s future parole under P.A. 15-84. The court
therefore dismissed the motion to correct an illegal
sentence. The defendant appealed.
   On appeal, the defendant claims that the court
improperly dismissed his motion to correct an illegal
sentence by failing to apply Miller and Graham retroac-
tively and by failing to apply P.A. 15-84 so as to grant
him a new sentencing hearing. The defendant’s claims
are controlled by our Supreme Court’s decision in State
v. Delgado, 323 Conn. 801, 151 A.3d 345 (2016). ‘‘Follow-
ing the enactment of P.A. 15-84 . . . the defendant is
now eligible for parole and can no longer claim that
he is serving a sentence of life imprisonment, or its
equivalent, without parole. The eighth amendment, as
interpreted by Miller, does not prohibit a court from
imposing a sentence of life imprisonment with the
opportunity for parole for a juvenile homicide offender,
nor does it require the court to consider the mitigating
factors of youth before imposing such a sentence. See
Miller v. Alabama, supra, 567 U.S.       .’’ (Emphasis in
original.) State v. Delgado, supra, 810–11. We therefore
conclude that the court properly dismissed the defen-
dant’s motion to correct an illegal sentence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant claims that the court abused its discretion by dismissing
his motion to correct. Whether the court properly dismissed the motion to
correct presents a question of law subject to plenary review. See State v.
Robles, 169 Conn. App. 127, 131, 150 A.3d 687 (2016), cert. denied, 324 Conn.
906, 152 A.3d 544 (2017); see also Young v. Commissioner of Correction,
104 Conn. App. 188, 193, 932 A.2d 467 (2007) (whether legal conclusions of
trial court are legally and logically correct subject to plenary review), cert.
denied, 285 Conn. 907, 942 A.2d 416 (2008).
   2
     On the basis of the original charges, the defendant faced the possibility
of eighty-one and one-half years incarceration with a mandatory minimum
sentence of twenty-five years.
   3
     North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).
   4
     P.A. 15-84 is codified at General Statutes § 54-124a (f).
   5
     Miller requires ‘‘that a sentencing court consider the defendant’s chrono-
logical age and its hallmark features as a mitigating factor prior to sentencing
a juvenile offender to life without parole or its functional equivalent.’’ (Inter-
nal quotation marks omitted.) State v. Williams-Bey, 167 Conn. App. 744,
751 n.3, 144 A.3d 467 (2016), modified in part after reconsideration, 173
Conn. App. 64,          A.3d     , petition for cert. filed (Conn. May 30, 2017)
(No. 160479). The defendant was not given a life sentence without parole
or its functional equivalent. See id., 751–52.
   6
     Graham requires that ‘‘a juvenile offender serving a life sentence or its
functional equivalent is entitled to some meaningful opportunity to obtain
release based on demonstrated maturity and rehabilitation.’’ (Internal quota-
tion marks omitted.) State v. Williams-Bey, 167 Conn. App. 744, 751 n.3,
144 A.3d 467 (2016), modified in part after reconsideration, 173 Conn. App.
64,      A.3d     , petition for cert. filed (Conn. May 30, 2017) (No. 160479).
The defendant was not sentenced to life in prison without the opportunity
to obtain release on the basis of demonstrated maturity and rehabilitation.